Citation Nr: 0612765	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than March 31, 
1998 for the award of service connection for bilateral 
hearing loss disability.

3.  Entitlement to an effective date earlier than December 
11, 2001 for the award of service connection for Hepatitis C.

4.  Entitlement to Department of Veterans Affairs 
compensation for dependents potentially exposed to Hepatitis 
C virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1973 to April 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO denied 
entitlement to service connection for diabetes mellitus, to 
include whether presumptive service connection is warranted 
under the provisions of 38 U.S.C.A. § 1116 for exposure to 
herbicides.

This appeal also arises from an October 2002 rating decision 
in which the RO granted entitlement to service connection for 
bilateral hearing loss disability.  The effective date of 
this award was from March 31, 1998.  The veteran has appealed 
this effective date.  In a decision of February 2005, the RO 
granted service connection for Hepatitis C and set the 
effective date of this award from December 11, 2001.  The 
veteran also appealed this effective date.  Finally, in a 
decision of July 2005 the RO denied entitlement to VA 
compensation for his dependents' exposure to Hepatitis C.  
The veteran also contested this decision.

The issues of service connection for diabetes mellitus, and 
earlier effective dates for the awards of service connection 
for bilateral hearing loss and Hepatitis C, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The provisions of the law and regulations governing VA 
compensation due not authorize monetary payment to dependents 
potentially exposed to Hepatitis C.


CONCLUSION OF LAW

As a matter of law, the appellant is not entitled to VA 
compensation for dependents potentially exposed to Hepatitis 
C virus.  38 U.S.C.A. §§ 1110, 1112, 1115-17, 1310-14, 1318, 
1805, 1815 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.311, 3.316, 3.317, 3.814, 3.815 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he his entitled to additional 
compensation for his dependents that are or may be exposed to 
the Hepatitis C virus he has contracted.  The Board notes 
that the veteran has been awarded service connection for
Hepatitis C.  

Currently, the law and regulations governing VA compensation 
allow an additional amount of VA compensation to a veteran, 
based on the combined rating of all his service-connected 
disabilities.  38 U.S.C.A. § 1115.  The veteran currently is 
in receipt of such additional compensation.  The veteran 
appears to contend that each of his dependents should be 
entitled to a separate award of service connection for 
potential exposure to Hepatitis C and individually rated 
based on their individual level of disability.

According to law and regulation, service connection means 
that the facts, shown by evidence establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1117; 38 C.F.R. § 3.303, 
3.304, 3.306, 3.307, 3.309, 3.311, 3.316, 3.317.  Thus, the 
veteran's dependents would not be authorized individual 
compensation as they neither had active service in the U. S. 
Armed Forces nor have they currently acquired a disability 
due to there alleged exposure to the veteran's Hepatitis C 
virus.

Dependency and Indemnity Compensation is authorized for 
surviving spouses and children.  38 U.S.C.A. § 1310, 1311, 
1312, 1313, 1314, 1318.  However, such compensation is not 
authorized in the veteran's case as he is not deceased.

VA law and regulations do authorize a monthly monetary 
allowance for children of Vietnam veterans who have spina 
bifida and other birth defects (to include achondroplasia, 
cleft lip and cleft palate, congenital heart disease, 
congenital talipes equinovarus (clubfoot), esophageal and 
intestinal atresia, Hallerman-Streiff syndrome, hip 
dysplasia, Hirschprung's disease (congenital megacolon), 
hydrocephalus due to aqueductal stenosis, hypospadias, 
imperforate anus, neural tube defects, Poland syndrome, 
pyloric stenosis, syndactyly (fused digits), 
tracheoesophageal fistula, undescended testicles, and 
Williams syndrome) that are associated with the veteran's 
exposure to toxic herbicides.  38 U.S.C.A. §§ 1805, 1815; 
38 C.F.R. §§ 3.814, 3.815.  Acquired Hepatitis C virus and 
its residuals are not birth defects as contemplated by these 
laws and regulations.

A veteran's helpless child or a spouse in need of aid and 
attendance, residing in a nursing home, helpless, or blind; 
may entitle a veteran to additional monetary compensation.  
38 U.S.C.A. § 1115.  The veteran has not presented any lay or 
medical evidence that would indicate that such helplessness 
or disability currently exists with his dependents.

The evidence does not show that the veteran's dependents ever 
had active service with the U. S. Armed Forces, or that they 
currently are infected with the Hepatitis C virus, or that 
they in fact suffer with a disability that is the result of 
the Hepatitis C virus.  Therefore, as a matter of law, the 
appellant's claim for additional VA compensation due to 
potential exposure of his dependents to Hepatitis C virus 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  This claim must be denied as a matter of law as 
there is no legal entitlement to such benefits.  Therefore, 
VA must refrain from providing assistance with this issue.  
See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(1); see 
also Sabonis, supra.


ORDER

Entitlement to VA compensation for dependents potentially 
exposed to Hepatitis C virus is denied.


REMAND

The claims file contains a decision from the Social Security 
Administration (SSA) dated in February 1998.  This decision 
awarded the veteran disability benefits from the SSA.  A 
review of the claims file does not show that the medical 
evidence in the possession of the SSA was obtained by VA.  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled on the importance of VA obtaining medical 
evidence in the possession of the SSA when making 
determinations on VA compensation.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  On remand, the agency of 
original jurisdiction (AOJ) should contact the appropriate 
office of the SSA and request legible copies of all medical 
evidence used in its determination to award the veteran 
disability benefits.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
introduced several fundamental changes into the VA 
adjudication process.  A VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the current case, the appellant was provided with some 
type of VCAA notification in July 2001, April 2002, and 
October 2002.  However, these notification letters failed to 
address all five elements of a claim for compensation and, in 
particular, the evidence/information needed to support an 
effective date for the award of compensation.  Therefore, 
this case must be remanded to the AOJ for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
informing the veteran of the type of evidence that is needed 
to establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issues of service 
connection for diabetes mellitus and 
earlier effective dates for the award of 
service connection for bilateral hearing 
loss and Hepatitis C; inform the 
appellant of (1) the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  

In addition, provide the veteran with an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  A copy of this notification must 
be associated with the claims folder.  

2.  Contact the appropriate office of the 
SSA and request legible copies of all 
medical evidence in its possession used 
in awarding the veteran SSA disability 
benefits.  All responses/evidence 
received should be associated with the 
claims file.

3.  After the above action has been 
completed, readjudicate the issues of 
service connection for diabetes mellitus 
and earlier effective dates for the award 
of service connection for bilateral 
hearing loss and Hepatitis C.  The 
veteran must be notified of these 
determinations.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


